Citation Nr: 0920928	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from October 1972 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Portland, Oregon.  

In a June 2007 rating determination, the RO denied service 
connection for "headaches due to depression."  On an August 
2007 Form 9, the Veteran expressed disagreement with the 
denial and indicated that while his headaches started in 
service, service connection should also be awarded as 
secondary to his service-connected back and depression 
problems.  In a March 2008 rating determination, the RO 
denied service connection for "headaches due to low back 
strain" and for "headaches due to aggravation by 
depression."  As a result of the Veteran's disagreement with 
the original denial of service connection for headaches, the 
Board has listed the issue as such on the title page of the 
decision and it will be addressed in the remand portion of 
the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

During the course of this appeal, the RO increased the 
Veteran's disability evaluation for his low back strain with 
degenerative changes from 20 to 40 percent disabling in a 
March 2008 rating determination.  This increased his overall 
combined disability evaluation from 60 to 70 percent.  

Although the Veteran was afforded VA orthopedic and 
psychiatric examinations during the course of this appeal, an 
opinion was not obtained from any VA examiner with regard to 
whether the Veteran's combined service-connected disabilities 
resulted in his being unemployable.  In the case of a claim 
for TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2008).

The Board notes that treatment records through January 2008 
have been obtained from the Portland VAMC.  As this matter is 
in remand status additional treatment records since January 
2008 should be obtained.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612- 13 
(1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

As noted in the introduction section of this decision, the 
RO, in a June 2007 rating determination, denied service 
connection for headaches.  In August 2007, the Veteran 
expressed disagreement with the denial.  The Board is 
required to remand the case for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Portland 
VAMC from January 2008 to the present and 
associate them with the claims folder.

2.  The Veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians, e.g., psychiatrist, 
orthopedist, to determine the impact of 
his service-connected disabilities on his 
ability to maintain gainful employment.  
The claims folder must be made available 
and be reviewed by the examiner(s).  The 
examiner(s) is (are) requested to answer 
the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
disabilities, namely, his depressive 
disorder associated with chronic low back 
strain with degenerative changes; chronic 
low back strain with degenerative 
changes; tinnitus; and bilateral hearing 
loss; preclude him from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability).  Age is not to be 
considered a factor in rendering this 
opinion.  The examiner(s) should provide 
a rationale for the opinion(s) rendered.  
The examination report(s) should indicate 
if the examiner(s) reviewed the records.

3.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
8 C.F.R. § 3.655 (2008).

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

5.  Issue a statement of the case on the 
issue of entitlement to service 
connection for headaches, to include as 
secondary to service-connected 
disabilities.  The issue will be further 
considered by the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




